TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00030-CR


David Wayne Casey, Jr., Appellant

v.


The State of Texas, Appellee






FROM THE CRIMINAL DISTRICT COURT OF DALLAS COUNTY

NO. F-0036978-SH, HONORABLE JANICE L. WARDER, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record in this cause was originally due February 4, 2003.  On February
24, 2003, the district court ordered the reporter to prepare the record at no cost to appellant.  On
March 19, 2003, this Court notified the reporter that the record was due no later than April 24, 2003. 
The record has not been received.
The court reporter for the Criminal District Court of Dallas County, Ms. Cynthia
Michelle Barbare, is ordered to tender the reporter's record for filing in this cause no later than June
20, 2003.  No further extension of time will be granted.
It is ordered May 27, 2003.

Before Justices Kidd, Yeakel and Patterson
Do Not Publish